Judgment and orders reversed and new trial granted, costs to abide the event, upon the grounds (a) that plaintiff was in any event entitled to recover the expense incurred in procuring and furnishing the bond, amounting to $150, and (b) that plaintiff was entitled to prove the various acts of the public officials which constituted the breach of the contract, by making the radical change in the street improvement which made the doing of plaintiff’s contract work impossible, so as to prove the date of such breach, as that date was not admitted by the defendant and was material in determining whether or not plaintiff’s claimed other expenses were reasonably incurred. Jenks, P. J., Stapleton, Mills, Putnam and Blaekmar, JJ., concurred.